Citation Nr: 0209657	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  00-23 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel







INTRODUCTION

The veteran had active service from February 1968 to 
September 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) January 1999 decision which 
declined to reopen the claim of service connection for PTSD. 
In May 2001, the Board determined that new and material 
evidence had been submitted, and remanded the case for 
further development, to include a new VA psychiatric 
examination.  


FINDING OF FACT

The preponderance of the medical evidence, as reflected in 
numerous psychiatric and psychological opinions of record, 
shows that the veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§  3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has recently been a significant 
change in the law with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  VA has recently issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

VCAA provides that on receipt of a complete or substantially 
complete application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  38 U.S.C. § 
5103 (West Supp. 2001).  In this case, the Board concludes 
the discussions in the rating decisions, the Statement of the 
Case, and Supplemental Statements of the Case (the most 
recent having been issued in January 2002), as well as in the 
Board's May 2001 remand of this case, informed the veteran of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  The 
veteran has demonstrated repeatedly that he has actual notice 
that his claim for service connection for PTSD has been 
denied because the vast majority of mental health 
professionals who have examined and treated him are of the 
view that he does not have PTSD.  The record further shows 
that he has tried to obtain opinions from treating physicians 
that he does have PTSD, in order to bolster his claim for 
service connection for PTSD, and in fact has become angered 
when they refused to render a diagnosis of PTSD; thus, he was 
undoubtedly notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence.  See Quartuccio v. Principi, __ Vet. 
App. __, No. 01-997 (June 19, 2002).  

VCAA also requires VA to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C. § 5103A (West Supp. 2001).  In this case, the RO 
has obtained the veteran's service medical records.  The 
pertinent identified VA and other medical records have been 
obtained and associated with the claims folder.  Further, VA 
has assisted the veteran in attempting to substantiate his 
claim by providing multiple VA examinations by mental health 
professionals.
 
In light of the foregoing, the Board finds that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertaining 
to his claims.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
1991 & Supp. 2001).  No useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

I.  Factual Background

The veteran's service medical records do not show any report 
or clinical finding indicative of PTSD or other psychiatric 
disability.  They do document treatment for a shrapnel injury 
to the right lower extremity sustained during combat in 
Vietnam in December 1968.  His service personnel records 
document combat participation in Vietnam and show that he was 
awarded the Purple Heart Medal.

VA medical records from May 1972 to April 1978 document 
intermittent treatment for symptoms and impairment unrelated 
to his claimed PTSD.

In January 1990, the veteran suggested that he had PTSD 
(manifested by symptoms including nightmares, flashbacks, and 
hallucinations), believing that its onset was related to 
exposure to combat-related traumatic events in Vietnam.  His 
stressors reportedly include having been in firefights with 
the enemy and, on one occasion in combat, having stood next 
to a man who was shot in the head by sniper fire.

Also in January 1990, the veteran's mother indicated that he 
was "very strange" after his return from Vietnam, having been 
irritable, impulsive, angry, isolated, and waking up at 
night; she indicated that he never talked about the reasons 
for his behavior.

On VA psychiatric examination in February 1990, including a 
review of the claims file, the veteran reported two specific, 
combat-related stressors which were responsible for his 
distress: he witnessed the death of a comrade, and he 
observed the death, by beating, of an enemy soldier.  On 
examination, anxiety disorder with PTSD features, history of 
substance abuse, and personality disorder were diagnosed.

VA medical records from January to December 1993 document 
treatment for symptoms and impairment unrelated to PTSD.  
They indicate that the veteran had a history of polysubstance 
abuse.

VA medical records from April 1994 to January 1999 document 
intermittent treatment and therapy due to numerous symptoms 
and impairment, including polysubstance abuse and 
psychological/psychiatric distress.  During treatment, the 
veteran indicated that he experienced psychological 
impairment since combat service in Vietnam, repeatedly 
describing his various experiences during that time.  

In June 1999, the veteran sought to enroll in a VA Trauma 
Recovery Program (TRP).  A June 1999 treatment record 
describes the Trauma Recovery Program as a "specialized 
program to provide both high quality treatment to veterans 
suffering from Post Traumatic Stress Disorder and related 
symptom complexes like depression, anxiety, anger and 
impulsive behavior."  An addendum and other notes indicate 
that when informed that TRP providers did not diagnose him 
with PTSD, the veteran declined to be enrolled in the TRP 
clinic.  The addendum was signed by a VA staff psychiatrist.  
(As an April 2000 VA psychological examiner later noted, the 
veteran was later enrolled in TRP under a "gentleman's 
agreement," even though TRP treatment providers never 
rendered a diagnosis of PTSD.)

Further treatment notes from June 1999 indicate that the 
veteran was seen by a social worker, a staff psychiatrist, a 
psychology extern, and another individual for a 90 minute 
multidisciplinary screening.  They determined that his 
primary problems were Axis II diagnoses of narcissism and 
antisocial behaviors.  They also diagnosed him as having some 
dysthymia, and believed he might improve with medication and 
treatment.  When advised of the multidisciplinary team's 
diagnostic opinions, he left angry, stating that they were 
wrong and that he did have PTSD.  According to the report, 
the only features of PTSD presented were intrusive thoughts, 
occasional nightmares, and poor sleep.  They noted that his 
anger dyscontrol pre-dated service (fighting, expulsion from 
school) as did many other self-defeating behaviors.  He was 
noted to have an extensive history of substance abuse and to 
be enrolled in the Substance Dependence Treatment Clinic 
(SDTC).  He was offered enrollment in TRP for medication 
management and dual diagnosis group but declined.  He was 
seeing a social worker at the Vet Center regularly (this was 
the same social worker who diagnosed the veteran as having 
PTSD, as discussed below) and this was to continue.  He was 
informed that he could enroll in TRP at a later date should 
he change his mind.  The assessment was that the veteran did 
not meet the criteria for PTSD and was angry at their 
diagnostic impressions, and so refused enrollment.

Also dated in June 1999 is a note from the VA staff 
psychiatrist, stating that the veteran participated in the 
interview, and was in agreement with the above.  He noted 
that the veteran displayed minimal distress during the 
interview concerning his wartime experiences, and they did 
not find that his psychosocial difficulties were directly 
related to his military experiences.  In fact, he showed 
clear evidence of such problems prior to his entering the 
service.  

Also of record is the detailed initial screening note, 
including current main complaints, a list of depressive 
symptoms, a list of manic symptoms, and a list of PTSD 
symptoms (the positive ones being occasional nightmares, 
intrusive thoughts, sleep problems, and irritability and 
anger).  There were no other anxiety symptoms or psychotic 
symptoms.  The report also includes discussions of substance 
abuse, medical history, psychiatric history, allergies, 
current medications, family history, development and social 
history, legal issues, and results of a mental status 
examination.  The Axis I diagnoses were dysthymia and cocaine 
dependence in remission, and the Axis II diagnoses were 
antisocial personality disorder -- narcissistic traits.

In July 1999, the veteran provided the name and exact date of 
death of the serviceman who was killed in action in Vietnam, 
reportedly while standing right next to him.  He also 
submitted a photocopy of pages from the directory of names 
from the Vietnam Veterans Memorial, listing the name of the 
person he identified.

VA medical records from January to September 1999 document 
treatment for various symptoms and impairment including 
polysubstance abuse, anger, violence, various legal problems, 
difficulty sleeping, depression, irritability, and anxiety.  
No diagnoses of PTSD were rendered.

VA and Vet Center clinical records from June 1993 to February 
2000 (including portions of duplicate copies of VA medical 
records previously submitted and discussed) document 
treatment and therapy for impairment related to the veteran's 
polysubstance abuse and psychological/psychiatric symptoms.  
On several occasions during Vet Center counseling, the 
clinical assessment was that he had PTSD.  On some occasions 
during treatment and counseling, it was indicated that only 
some elements of PTSD were present and, on other occasions, 
he was noted not to have PTSD at all.  During this entire 
period, his history of combat participation and award of the 
Purple Heart Medal were repeatedly discussed.  On examination 
in October 1999, it was indicated that, while he met the 
"criterion A" for traumatic events, it was not at all obvious 
that his behavior and emotions were clearly related to those 
experiences.  During a therapy session at the Vet Center in 
January 2000, the counselor acknowledged that the veteran was 
never diagnosed with PTSD by a medical doctor; yet, his own 
clinical assessment was PTSD.  (A review of the vast quantity 
of handwritten and typewritten treatment records in the 
claims file, it appears that this social worker, whose 
credentials are LMSW-ACP, is the only health provider who has 
rendered a diagnosis of PTSD.)

On VA psychological examination in April 2000, including 
review of the claims file, the examiner indicated that, based 
on a contemporaneous interview with the veteran and review of 
prior examination reports, the veteran was observed to have 
been a "semi-reliable" informant because of the different 
information which he provided in the past. On examination, 
the psychologist opined that there did not "seem to be a 
substantiation for the presence of [PTSD]."  He noted that 
the veteran's description of the events in the war-zone 
appeared "haphazard, piecemeal and not very well organized."  
Dysthymia, cocaine dependence, and antisocial personality 
disorder, by history, were diagnosed, and an unconfirmed 
diagnosis of cognitive disorder was indicated.  The examiner 
(a Ph.D. in psychology) stated that the veteran "is 
currently being followed at the trauma recovery program even 
though he has no post-traumatic stress disorder."  

During a November 2001 VA psychiatric examination, the 
examiner acknowledged the Board's very specific remand.  She 
recounted the veteran's differing histories as indicated at 
different times at different VA examination and treatment 
settings, and his history as provided at the November 2001 
examination.  When asked what he found most distressing in 
Vietnam, he indicated that it was when a fellow serviceman 
stepped on a land mine in front of him.  He stated that his 
comrade went up and down, like a balloon.  His arm was 
intact, but it looked awful.  The veteran told others in the 
unit not to move and covered up what was of the injured 
comrade.  He then heard a sound to his left, and thought it 
might be the enemy, but it was the injured comrade's leg 
coming down from a tree.  He said that everyone else around 
him from the unit was crying.  A week later, he still had 
bits of flesh on him.  Currently, he felt that his room 
smelled like the flesh.  He did not come out of his room, he 
indicated, and that was why.  Later in the interview, he 
denied ever having been frightened in Vietnam.  The examiner 
further recounted additional aspects of the veteran's pre-
service, in-service, and post-service personal life and 
psychiatric history.  The examiner opined that the veteran 
was in stressful situations when he was in Vietnam, and that 
these were well documented.  However, he did not report being 
frightened at the time.  He also indicated that he had happy 
memories of Vietnam.  He reported drive-by shootings in the 
neighborhood where he currently lived, which he said made him 
think of Vietnam.  He reportedly watched war movies and liked 
action movies.  He did not really want to talk about what 
happened in Vietnam and was quite vague about it.  He had 
multiple symptoms of increased arousal, including problems 
with sleep, problems with concentration, and reported 
exaggerated dyscontrol.  He admitted having vague auditory 
and visual hallucinations, hearing voices that he could not 
make out, and seeing shadows when no one was there.  

On mental status examination in November 2001, the veteran 
was neatly groomed and marginally cooperative with the 
examination.  His speech was fluent at a normal rate and 
rhythm.  Mood was initially dysphoric and irritable and quite 
labile.  At the end of the interview, however, his affect 
became euthymic.  It was full and appropriate to his 
expressed thoughts.  His thought process was coherent.  At 
the time of the interview, he was without auditory or visual 
hallucinations, although he did refer vaguely to having heard 
some voices or having seen shadows.  He felt quite strongly 
that he was entitled to service connection for PTSD and that 
the military definitely owed him something.  He was alert and 
approximately oriented.  The examiner acknowledged that the 
veteran was seen at the Vet Center where a diagnosis of PTSD 
was made.  The psychiatrist's Axis I diagnoses were dysthymia 
and polysubstance abuse.  The Axis II diagnoses were 
antisocial personality disorder, specific reading disorder, 
and probable attention deficit disorder.  

The November 2001 examiner provided a follow-up opinion in 
December 2001.  She noted that the veteran had attended two 
VA examinations by her and one other examiner in the past two 
years, and had been followed in the SDTC and TRP programs at 
VA.  She noted that a diagnosis of PTSD had not been made in 
any of those settings, and she was unable to make a diagnosis 
of PTSD for the veteran.  She said that, if he was 
dissatisfied, it was her suggestion that he be re-examined by 
a board who had not previously examined or treated him.  It 
was her opinion that the diagnoses she gave were correct.  It 
was her opinion that the veteran did not have PTSD.  Her 
opinion was that the veteran's Axis I and Axis II diagnoses 
and symptomatology were a result of his genetic make-up and 
his pre-military experiences.  She asserted that she had not 
diagnosed PTSD; therefore, she could not provide factors to 
support the diagnosis.  It was her opinion that there was no 
link between his current symptoms and his in-service 
experiences.  It was also her opinion that the veteran's 
polysubstance abuse, dysthymia, antisocial personality 
disorder, specific reading disorder and attention deficit 
disorder were not causally related to service.  

The Board has reviewed all other treatment records associated 
with the claims file.  The results of that review are that 
only one treatment provider, a social worker at the Vet 
Center, has rendered a diagnosis of PTSD.  His treatment 
notes repeatedly include specific listings of what he 
described as symptoms of PTSD, to include intrusive thoughts, 
occasional nightmares, hypervigilance, problems with sleep, 
anxiety, and difficulties with concentration.  This is 
reflected in his treatment notes dated from August 1998 
through January 2000.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (service connection requires the existence of a present 
disability for VA compensation purposes). See also, Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (there is no basis 
for a grant of service connection for a disability absent 
medical evidence that the veteran presently has a chronic 
disability which had its onset or is otherwise related to 
service).  See also, Hickson v. West, 12 Vet. App. 247 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f); Pentecost 
v. Principi, 16 Vet. App. 124 (2002); Moreau v. Brown, 9 Vet. 
App. 389 (1996).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, VA shall accept as sufficient proof of 
service-connection satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service.  Service-connection of such injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  See also, 38 C.F.R. § 3.304(d) (2001).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much.  Doran v. Brown, 6 Vet. App. 283 (1994).  However, 
the Court has recently held that the Board may not rely 
strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
consistent with the circumstances, conditions, or hardships 
of such service.  Zarycki, 6 Vet. App. at 98.

III.  Discussion

By virtue of the veteran's documented combat duty and Purple 
Heart Medal, combat is affirmatively indicated, and the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required.  The veteran's testimony is 
"satisfactory," i.e., credible, and consistent with the 
circumstances, conditions, and hardships of his service.  
Zarycki, 6 Vet. App. at 98.

Though no one doubts the veteran's claimed stressors, his 
claim for service connection for PTSD fails because the great 
preponderance of the medical evidence indicates repeatedly 
and persuasively that he does not have PTSD.  Specific 
reasons have been rendered on various occasions as to why 
this is so.  Highly persuasive is the multidisciplinary 
screening report at the VA Trauma Recovery Program, which 
included a detailed consensus rationale reached by a group of 
no less than four treatment providers experienced in the area 
of PTSD, including a medical doctor, each of whom agreed that 
the veteran did not have PTSD, for the reason that his 
symptomatology was inadequate to support a diagnosis of PTSD.  
The evidentiary weight of this finding is great, especially 
because the TRP is largely dedicated to and particularly 
experienced and expert in the diagnosis and treatment of 
PTSD.

The record contains other opinions from expert professionals 
as to why the veteran does not have PTSD.  Of record are the 
determinations of a VA psychiatrist and a VA psychologist, 
both of whom, upon conducting their separate VA compensation 
examinations of the veteran, determined that he did not have 
PTSD.  The psychiatrist who conducted the November 1999 and 
November 2001 VA examinations stated explicitly in December 
2001 that it was her opinion that there was not a link 
between his current symptoms and his in-service experiences.  
Her opinion was that the veteran's Axis I and Axis II 
diagnoses and symptomatology were a result of his genetic 
make-up and his pre-military experiences.  

The claims file also includes the implicit opinions of other 
medical doctors that the veteran does not have PTSD, insofar 
as it was noted often that the veteran had stressful combat 
experiences and felt that he had PTSD, yet these doctors 
repeatedly and without exception declined to render a 
diagnosis of PTSD.   

Weighing against this substantial body of competent medical 
evidence is the opinion of one treatment provider at the Vet 
Center, with lesser credentials than those of a physician or 
psychologist, that the veteran does have PTSD.  His rationale 
appears to be that the veteran's symptomatology is adequate 
to support such a diagnosis.  His treatment notes repeatedly 
include detailed findings of what he described as symptoms of 
PTSD.  His opinion is not without evidentiary weight; 
however, his opinion is greatly outweighed by the many other 
opinions to the contrary, as they include numerous findings 
of medical doctors providing much more extensive histories, 
examinations, and rationale, that the veteran does not meet 
the symptom criteria for a diagnosis of PTSD.  Because these 
opinions are so numerous, well reasoned, and unequivocal, 
they amount to clear evidence that the veteran does not have 
PTSD, notwithstanding his conceded exposure to severe combat 
conditions.  See 38 U.S.C.A. § 1154(b).

In sum, the great weight of the medical evidence shows that 
the veteran does not have PTSD.  Since the veteran does not 
have the claimed disability, PTSD, the claim for service 
connection for PTSD must be denied.  See Degmetich v. Brown, 
104 F.3d at 1332-1333 (service connection requires the 
existence of a present disability for VA compensation 
purposes).

Because the great preponderance of the evidence, as reflected 
in numerous psychiatric and psychological opinions of record, 
shows that the veteran does not have PTSD, the benefit of the 
doubt is not for application on this, the determinative 
issue, in the present case.  38 U.S.C.A. § 5107. 


	(CONTINUED ON NEXT PAGE)




ORDER

The claim for service connection for PTSD is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

